Citation Nr: 1816835	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for paraplegia, to include as secondary to in-service bilateral knee injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claim of service connection for paraplegia, claimed as secondary to in-service bilateral knee injuries.  

In January 2018, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  At the hearing, the Veteran and his representative requested to advance the Veteran's appeal on the docket due to his advancing age.  This request is reflected in the hearing transcript and the testimony serves as a Motion to advance the appeal on the Board's docket in an effort to expedite his claim.  In order to avoid further delay of the processing of the Veteran's case, the undersigned VLJ has granted the Motion to advance this appeal on the Board's docket, pursuant to pursuant to 38 U.S.C. § 7107 (a)(2) (2012); 38 C.F.R. § 20.900 (c) (2017).

In an October 2002 rating decision, the RO denied a claim of service connection for residuals of a left knee injury status post left knee replacement, even though a March 2002 VA examiner opined that the Veteran's total left knee replacement was a residual of his in-service left knee injury.  A May 2014 VBA QR note requested a review for possible clear and unmistakable error (CUE).  A June 2014 deferred rating decision was subsequently issued, again noting possible CUE with regard to the left knee.  It does not appear that any action has been taken to determine whether the denial of service connection for a left knee injury status post left knee replacement in the October 2002 rating decision was clearly and unmistakable erroneous.  As the outcome of this issue is inextricably intertwined with the issue on appeal to the Board, it is referred to the AOJ for appropriate action which shall include immediate adjudication as set out in the directives below.  38 C.F.R. § 19.9(b) (2017). 


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for paraplegia, which he asserts is secondary to in-service left knee injuries.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran's STRs show that he injured his left knee in service, and a VA examiner in March 2002 opined that the Veteran's subsequent total left knee replacement was related to the in-service injury.  Despite this opinion, the RO denied the claim for service connection for a left knee injury status post left knee replacement in an October 2002 rating decision.  However, as noted above, the Veteran's claims file reflects that a review of that rating decision was requested to determine whether there was CUE in the October 2002 denial of service connection for a left knee disability given the positive March 2002 nexus opinion.  It does not appear that any action has been taken on that request, and the Veteran's secondary service connection claim is inextricably intertwined with the issue of whether it was CUE to deny service connection for residuals of a left knee injury status post total left knee replacement.  Accordingly, the issue of service connection for paraplegia must be deferred pending the outcome of the CUE review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board may not proceed with appellate review of the service connection claim until the RO has adjudicated the CUE claim.

Additionally, the record includes an April 2014 medical opinion from a VA physician who opined that the Veteran's current knee problems and back problems were less likely than not related to in-service knee injuries.  The primary basis for the physician's opinion was a lack of medical evidence showing continued treatment since service.  In this regard, the Veteran testified at his January 2018 personal hearing before the undersigned that he suffered numerous injuries to both knees during service in Vietnam, and both knees continued to give him trouble since that time.  He testified that he suffered frequent falls as a result of his knees catching and/or giving way, and believes that these falls are related to his back injury, and ultimately, his paraplegia.  Hearing Transcript, pp. 7-8.  He also testified that he did not seek treatment for every knee injury because there was no time during his combat flight missions, and often times he had to help more severely injured soldiers.  Hearing Transcript, pp. 5-6.  Finally, the Veteran testified that when he first sought treatment for back pain after service, he was told that he must have had some sort of injury in the past that worsened over time.  Hearing Transcript, p. 6.

Significantly, the record reflects that the Veteran served in combat in Vietnam, and the Veteran asserts that he injured his knees and back during combat flight missions.  Hearing Transcript. p. 5.  See also, May 2005 article from the Marine Corps Gazette entitled, "A Close Call for a Recon Marine."  

Where a Veteran claims that injury was incurred during his combat service in Vietnam, the combat presumption is triggered, and the examiner should not rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the claimant's service and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Moreover, and significantly, the Veteran is also a physician, therefore he is competent to opine on matters requiring medical expertise, such as causation, for example.  In this case, the April 2014 medical opinion appears to have been provided without an actual examination of the Veteran.  In light of the foregoing, the Veteran should be afforded another examination to determine the nature and etiology of any currently diagnosed paraplegia, particularly given the Veteran's competent and credible reports of repeated injury to his knees and back during service.  



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a rating decision on whether the October 2002 rating decision's denial of service connection for residuals of a left knee injury status post total left knee replacement was clearly and unmistakably erroneous given the March 2002 medical nexus opinion linking the current left knee replacement to the in-service injury.  

2.  After completion of #1 above, schedule the Veteran for a VA examination to determine the current nature and likely etiology of his paraplegia.  The entire record must be reviewed by the examiner, including a copy of this remand.  All necessary tests should be conducted.

Based on the examination results and the review of the entire claims folder, the examiner should provide an opinion as to whether the Veteran's current paraplegia is, at least as likely as not (a probability of 50 percent or greater) a progression of his in-service knee and back injuries.  The examiner should discuss the significance of the Veteran's cauda equina syndrome, and whether that condition could have, as likely as not, been caused by repeated back strain and/or injuries in service, and/or knee injuries in service.  

Please provide a complete explanation for the opinions.  In this regard, the examiner is directed to the Veteran's hearing testimony; the 2005 article cited above; and 38 U.S.C. § 1154(b) which establishes a rebuttable 

presumption of service connection for injuries suffered during combat if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence in service.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for paraplegia.  If the benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case, and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





